Order entered June 2, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00299-CV

    HERITAGE NUMISMATIC AUCTIONS, INC. D/B/A HERITAGE AUCTIONS,
                            Appellant

                                             V.

                                  HUGH STIEL, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-09220

                                         ORDER
       We GRANT appellant’s May 27, 2016 motion to extend time to file its brief and

ORDER the brief filed on or before June 15, 2016.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE